DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/26/22, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/150,686, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The references lined through on the IDS filed 7/26/22 are duplicates of previously cited references (see IDS filed 2/23/22).

Response to Amendment
The rejection of claims 1, 10, 23, 96, 123 and 194-198 under 35 USC 112(a), for lack of enablement, is withdrawn in view of the cancelation of claims 197-198 and the amendment to claim 1 adding the limitation that the antibody or antigen-binding fragment thereof of claim 1 specifically binds human TNFR2 and inhibits TNFR2 signaling. 
The rejection of claim 198 under 35 USC 112(a) as not enabled for its full scope is moot in view of the cancelation of the claim.
The rejection of claims 1, 10, 23, 96, 123 and 194-198 under 35 USC 102 as anticipated by US Patent 10,988,543 B2 and US 20210301028 A1, is withdrawn in view of the cancelation of claims 197-198 and Applicant’s argument that the instant application receives benefit of priority to US 62/336,468, which discloses the instant invention, providing an effective filing date of 05/13/2016, while the art relied upon does not receive benefit of priority prior to that date. The references would require an effective filing date before 05/13/16, however, because the provisional application to which both references claim priority and which is need to establish an earlier effective filing date, i.e. US 62,254,127, does not disclose any antibody sequences and, as a result, fails to provide adequate support or enablement in a manner provided by 35 US112(a). 


Election/Restrictions
Claim 1 is directed to an allowable product aside from the rejections under Double Patenting. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 103, 104, 107, 108 and 199, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 123 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 123 is indefinite because the pharmaceutical composition comprising the antibody or antigen-binding fragment of claim 1 does not comprises anything more.  As a result, it is indistinguishable from the antibody or antigen-binding fragment thereof also listed in the claim.  Further, a composition must comprise more than one component.  It is unclear what the pharmaceutical composition includes besides the antibody or antigen-binding fragment, and it is unclear if they are an active ingredient of the composition or merely present in trace amounts.  Knowing if they are critical to the pharmaceutical composition is necessary to understand the breadth of the claim.  If the antibody is the active ingredient, this rejection could be obviated by including another component for clarity, such as, “and a pharmaceutically acceptable carrier or excipient”.  (See claim 96, for example.)


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 103, 104, 107, 108 and 199 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of diminishing the extent or slowing the progression of a cell proliferative disorder which is cancer, does not reasonably provide enablement for wherein the cell proliferation disorder is other than cancer, for the treatment of an infection or for the prevention of any disease or disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
According to the specification in the paragraph bridging pp. 26-27, “As used herein, the terms "treat" or "treatment" refer to therapeutic treatment, in which the object is to prevent or slow down (lessen) an undesired physiological change or disorder, such as the progression of a cell proliferation disorder, such as cancer, or an infectious disease…. Those in need of treatment include those already with the condition or disorder, as well as those prone to have the condition or disorder or those in which the condition or disorder is to be prevented.” Therefore, the instant method encompasses preventing a disease or disorder as set forth in the claims.  However, in order to be able to prevent a disease or disorder such as cancer or a bacterial infection, one must first be able to anticipate its onset and second be able to maintain administration throughout the duration of susceptibility so it does not occur.  The term “preventing” generally carries the meaning of keeping something from happening, which is consistent with the definition in the specification.  There is no guidance for or working example of anticipating the diseases encompassed by the instant claims, nor how to maintain treatment for the necessary duration to prevent the eventual onset of the disease or disorder. 
Neither the specification nor the prior or post-filing art provide a reasonable expectation for treatment bacterial or, by extension, fungal or parasitic disease by a TNFR2 inhibitory antibody. Fischer et al. (Front. Cell Dev. Biol., 26 May 2020, doi.org/10.3389/fcell.2020.00401, p. 2/21, col. 1, second paragraph) is a post-filing reference discussing the two receptors that tumor necrosis factor (TNF) binds: TNFR1 and TNFR2. While the transmembrane bound form of TNF binds both receptors, the soluble trimeric form activates mostly TNFR1. “In different animal disease models, genetic deletion of TNFR1 is typically associated with lack or reduced disease, whereas TNFR2 ablation exacerbates disease.”  It is explained that TNFR2 is expressed mainly on activated T cells and regulates immune response through regulatory T cells (Tregs), which are immunosuppressive (p. 4/21, col. 1, first paragraph). Fischer et al. discuss that the role of TNFR2 in infection is complex (two paragraphs beginning p. 4/21, col. 2, second paragraph). It has been shown by several prior art references that TNFR2 controls survival and accumulation of T effector cells during response to at least two bacterial infections. Further, while TNFR1 has been shown to be essential in the host defense against fungal infection with C. albicans and parasitic infection by Leishmania major, and TNFR1-deficient mice have increased lethality with C. albicans infection, this is not the case with TNFR2-deficient mice.  “Altogether, these data indicate that TNFR2 contributes to protective immune responses following infections, but in contrast to TNFR1 is not essential for resolving the infection.”  Barnes et al. (FEMS Immunol. Med. Microbiol. 52(3):379-388, 2008) showed that in infection of mice by Burkholderia pseudomallei bacteria, mortality rates of 85.7%, 70% and 91.7% were observed for mice deficient in TNF-α, TNFR1 and TNFR2, respectively (p. 383, col. 2, first full paragraph).  In line with this, Liang et al. (Front. Immunol. 13:867924. doi: 10.3389/fimmu.2022.867924, 11 April 2022) found that scrub typhus caused by infection with Orientia tsutsugamushi bacteria in mice with either TNFR1 or TNFR2 knockouts showed earlier mortality and higher bacterial burden than wildtype mice (p. 8/17).  Uninfected mice had low levels of TNFR2 on T cell subsets, but TNFR2+ T cells in the spleen increased 5- to 15-fold after infection (p. 4/17, col. 1). It was found that TNFR2-deficiency mainly caused a reduction in T cell activation and increase in inflammatory cytokines (p. 12/17, col. 2, first paragraph).  The results led to the conclusion that “We further revealed that both TNFR1 and TNFR2 contributed to host protection in O. tsutsugamushi infection, although they may achieve this through distinct mechanisms (Figures 7-9, sentence bridging pp. 13-14/17). 
The role of TNFR2 in infection is complex and the art does not support treatment of an infectious disease as claimed.  Aside from detrimental effects of TNFR2 inactivation in murine bacterial infection models, Morris et al. (Viruses 12(10):1176, 2020) showed for mice infected with respiratory syncytial virus (RSV), a short-lasting block of TNFR1 but not TNFR2 led to significantly improved clinical disease, including reduction in several associated cytokines and chemokines in the bronchoalveolar fluid (p. 2/20, last paragraph). It is reported (p. 14/20, end, through top of p. 15/20) that, “Worsening clinical disease and no effect on bronchoconstriction was noted when differing doses of anti-TNFR2 were used. In agreement with our findings, other studies have found that the blockade of TNFR2 in various experimental models may exacerbate disease parameters, especially when inflammation is a key component [35–38].”  
Additionally, inhibition of TNFR2 can have a deleterious effect.  For example, Yang et al. (Front. Immunol. 9:784, Apr 2018, p. 4/11, col. 1, second paragraph) teaches that in a mouse model of rheumatoid arthritis (RA), diminished TNFR2 expression exacerbates the disease, while knockout of the TNFR1 gene reduces the arthritic effects. Further, polymorphisms in the TNFR2 gene which inhibit the binding of TNF to TNFR2 are strongly correlated with a variety of different autoimmune diseases besides RA, including Crohn’s disease, ankylosing spondylitis and scleroderma, and appear to be due to inhibition of TNFR2 signaling pathway in Tregs (p. 4/11, col. 1, third paragraph). TNF inhibitors have severe side effects including opportunistic infections (p. 6/11, col. 1, fourth paragraph). Yet, there are substantial results showing that TNFR2 antagonistic antibodies can inhibit cancer (e.g., Torrey et al., Sci. Signal. 10(462):eaaf8608, 2017, cited in the IDS filed 6/3/30, and Williams et al., Oncotarget. 7(42):68278-68291, 2016, cited in the IDS filed 9/3/21). So while neither the specification nor the prior or post-filing art support a reasonable expectation of treatment of an infectious disease for reasons discussed above and including a lack of guidance or direction about such treatment, only prophetic working examples, the complexity of the TNF-TNFR2 system, and the unpredictability of inhibiting TNFR2 during infection combined with showings of negative effects on infection in the absence of TNFR2, the claims are enabled for ameliorating or slowing progression of cancer.  However, there is no enablement for prevention of cancer or an infectious disease.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 23, 96, 123, 194-196 remain and claims 103, 104, 107, 108 and 199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 212-215, 223, 225-227, 232, and 245 of copending Application No. 17/269,315 (‘315) (reference application) in view of US 20170226217 A1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a TNFR2 antibody or antigen-binding fragment thereof that comprises the instant CDR sequences.  The variable heavy chain sequences of SEQ ID NO:302-306 of ‘315 comprise instant CDR-H1-3, and SEQ ID NO:297-301 of ‘315 comprise the instant CDR-L1-3.  Claims 212-215 of ‘315 are drawn to a pharmaceutical composition, including wherein there is an additional therapeutic agent which is an immunotherapy agent (see instant claims 96 and 196-198). Claim 245 of the copending application is drawn to a kit comprising the antibody or antigen-binding fragment thereof and it would have been obvious to include instructions for use as in instant claim 123. Claims 223, 225-227 and 232 of ‘315 are drawn to methods of treating cancer or an infectious disease, as well as inhibiting an immune response. The copending application does not teach wherein the antibody is humanized or chimeric.
US 20170226217 A1 teaches antibodies that bind CD40. Also taught is wherein the antibody is combined with a further immunotherapeutic agent for the treatment of cancer ([0007]), including one that specifically binds an immune checkpoint molecule like PD-1 ([0196] and [0203]), or is conjugated to an additional therapeutic moiety (end of [0263]).  The antibody may be humanised (humanized, [0011]), wherein the CDRs are grafted onto a human framework ([0135]). Kits are also taught which comprises a therapeutically effective amount of the antibody (e.g., [0215]) and having instructions for use would have been obvious because it was well known and routine to include instructions with a therapeutic agent. It would have been obvious wherein the antibody of ‘315 was humanized and either conjugated to a further therapeutic agent as taught by US 20170226217 for the CD40 antibody or combined with an immunotherapeutic such as one that bind PD-1 for the treatment of cancer.
This is a provisional nonstatutory double patenting rejection.

Applicant argues that because the ‘315 copending application has a later effective filing date than the instant application, the provisional nonstatutory double patenting rejection should be withdrawn pursuant to MPEP 804(I)(B)(1)(b)(i). The argument has been fully considered, but is not persuasive.  While this rejection would be withdrawn if the instant application were in condition for allowance for the reason Applicant sets forth in the Remarks, because it is not currently in condition for allowance due to pending rejections, maintenance of the provisional double patenting rejection is proper. 


Claims 1, 10, 23, 96, 123, and 195-196 remain and claims 103, 104, 107, 108 and 199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 41, 48, 71, 72, 77, 84-86, 90, 92, 96 and 115 of copending Application No. 16/762,038 (‘038) (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a TNFR2 antibody or antigen-binding fragment thereof. Copending application ‘038 defines the antibody by epitope binding.  The instant elected antibody, TNFRAB2 (comprising the CDRs as claimed in the instant claims), binds one or more epitopes containing amino acids 137-144 of TNFR2, as well as at least one amino acid with 80-86, 91-98 and 116-12 (see p. 52, lines 12-23, of the instant specification). The antibody of the copending application does not bind an epitope of TNFR2 defined by one or more of amino acids 142-146. There is no evidence that the instant antibody binds amino acids 145-146, and therefore meets the limitations of the claims of ‘038. The instantly claimed antibody also does not bind one or more amino acids within the list of ‘038 claim 13. Both antibodies reduce proliferation of Treg cells and kill cancer cells expressing TNFR2 (see instant claims 103 and 104 for support, and claim 14 of ‘038). Both applications have claims drawn to wherein the antibody is humanized and would be without an Fc domain (instant claim 1 and 195, ‘038 claims 42-48).  Both applications claim a pharmaceutical composition comprising the antibody and a carrier, including wherein the composition further comprises a therapeutic agent which may be, for example, an anti-PD-1 agent, (instant 197-198 and ‘038 claims 71-72, 77).  Both applications claim kits (instant 123, ‘038 claim 115) for which it would have been obvious to include instructions for use. Claims 84-86, 90, 92 and 96 of ‘038 are drawn to methods of treating cancer or an infectious disease, as well as inhibiting an immune response.
This is a provisional nonstatutory double patenting rejection.

Applicant argues that because the ‘038 copending application has a later effective filing date than the instant application, the provisional nonstatutory double patenting rejection should be withdrawn pursuant to MPEP 804(I)(B)(1)(b)(i). The argument has been fully considered, but is not persuasive.  While this rejection would be withdrawn if the instant application were in condition for allowance for the reason Applicant sets forth in the Remarks, because it is not currently in condition for allowance due to pending rejections, maintenance of the provisional double patenting rejection is proper. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646 
September 28, 2022